Judgment reversed upon the law, with costs, and judgment directed for plaintiff enjoining the defendant from using its present corporate name, with costs. The conclusions of law of the trial court are reversed, and this court finds the conclusion of law proposed by the plaintiff. The corporate name used by defendant is so similar to that of plaintiff that it is calculated to deceive and mislead the public. (B. P. O. Elks v. Improved B. P. O. Elks, 205 N. Y. 459.) Kelly, P. J., Jaycox, Manning and Young, JJ., concur; Kapper, J., dissents.